 
CTS Corporation
Form 10-Q
First Quarter 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(a)

 
CTS Corporation Pension Plan Amendments
Effective April 1, 2006
 
 
Section 1.1 of the CTS Corporation Pension Plan (the “Plan”), Establishment of
the Plan, shall be revised to add the following paragraph:


The Asheville Division Plan document was amended in 1986 to freeze the Asheville
Division Plan upon the closure of CTS’ Asheville, North Carolina plant. This
plan document, including Appendix C, the prior Resistor Network Division Plan
document, was amended effective April 1, 2006, to close the Plan to new
participants, including employees who are hired or re-hired or would otherwise
become eligible to participate in the Plan, on or after that date.


The last sentence of Section 1.3 of the Plan, Applicability, shall be revised to
read as follows:


The rights, duties eligibility for benefits and amounts of benefits, if any, for
each former Employee and for each retired Employee, including the Spouse of any
such Employee receiving, or who may become eligible to receive, any benefit
under the Plan, has been, or shall be, determined in accordance with the Plan as
in effect on the date of the first to occur of the following events, provided
the Employee is entitled to receive a benefit at the time of such event
(a)Employee’s termination of employment with the Company and Subsidiaries, (b)
retirement from employment with the Company and Subsidiaries, or (c) death.


The first sentence of Section 2.1 (p) of the Plan, Definitions, shall be revised
to read as follows:


“Employee” means a person, who is either employed to work or who in fact does
work 1,000 or more Hours of Service for an Employer on monthly salary pay status
during his first year of employment, which is a period of twelve consecutive
months beginning on the date an Employee is first credited with an Hour of
Service, or, thereafter, during the Plan Year; provided, however, that the first
Plan Year shall include the last day of the Employee's first year of employment
and provided that the person is first employed by an Employer on or before March
31, 2006. “Employee” shall exclude a person who is employed or re-employed by
the Employer on or after April 1, 2006, or a person employed by the Employer
prior to April 1, 2006 who has not satisfied the eligibility requirements herein
on or before March 31, 2006.
 
The first sentence of Section 2.1 (bb) of the Plan, Definitions, shall be
revised to read as follows:
 
"Pay" means the total of all amounts of cash paid to an Employee by the Employer
for personal services, including pre-tax and after-tax payroll deductions,
commissions, incentive bonuses and short term disability benefits, but excluding
compensation paid in a form other than cash and all special or unusual
compensation including but not limited to compensation for the reimbursement of
expenses, retention bonuses, patent awards, severance payments, tuition
reimbursements and Long Term Disability Plan benefits.


Section 2.1(jj) of the Plan, Definitions, “Service Date” shall be deleted.


The first sentence of Section 4.2 of the Plan, Credited Service, shall be
revised to read as follows:


An Employee's Years of Credited Service will be used to calculate an Employee's
benefit accruals and monthly benefits and will be the sum of an Employee's
credited past Service and credited future Service, provided that if an
Employee’s service with an Employer terminates on or after April 1, 2006 or an
Employee incurs a Break-in-Service on or after April 1, 2006 the Employee shall
not receive Credited Service for any Service following the termination of
employment or Break-in-Service.  
 
The first sentence of Section 4.4 of the Plan, Future Service, shall be revised
to read as follows:


Commencing on the Effective Date of his Employer except as provided in Section
4.2, an Employee will be credited for future Service in each Plan Year prior to
his retirement at the rate of:


Section 4.5 of the Plan, Breaks in Service, (c)(ii) shall be revised to read as
follows:



(ii)  
the Employee's pre-break Vested Credited Service and Credited Service shall not
be taken into account if the number of consecutive one-year Breaks-in-Service
equals or exceeds the greater of five or the aggregate number of years of Vested
Credited Service before such Breaks-in-Service; provided, however, that such
aggregate number of years of Vested Credited Service shall not include any such
Service disregarded under the preceding sentence by reason of prior Breaks-in-
Service. . If such an Employee's pre-break Vested Credited Service and Credited
Service cannot be disregarded pursuant to this Subsection 4.5(c)(ii), such an
Employee’s Vested Credited Service and Credited Service shall be restored upon
reemployment and Employee shall be entitled to earn future Vested Credited
Service, but no Credited Service, following re-employment.



Subsection (e) shall be added to Section 4.5 of the Plan, Breaks in Service, as
follows:



 
(e)
An employee who incurs a Break-in-Service or termination of employment on or
after April 1, 2006 will not receive Credited Service for any Service after
April 1, 2006.



1

--------------------------------------------------------------------------------


The first sentence of Section 4.8, of the Plan, Transfers to Monthly Salary Pay
Status of an Employer, shall be amended to read as follows:


An employee of the Company who is transferred to monthly salary pay status with
an Employer from another pay status with the Company on or before March 31, 2006
and thereby becomes an Employee under this Plan, shall be credited with Vested
Credited Service, but no Credited Service, under this Plan at the rate of one
year of Vested Credited Service for each Plan Year during which the Employee has
been credited with 1,000 or more Hours of Service with the Company subject to
the provisions of Subsection 4.5 of the Plan and further subject to the period
of severance rules of the Plan as effective during periods of the Employee's
prior Service.


The following shall be added as the last sentence of Section 4.8 of the Plan,
Transfers to Monthly Salary Pay Status of an Employer:


No Vested Credited Service or Credited Service under this Plan shall be credited
to an employee who is transferred to monthly salary pay status with the Company
on or after April 1, 2006.


The first sentence of Section 4.9 of the Plan, Transfers from an Employer, shall
be amended to read as follows:


An Employee of an Employer who is transferred from monthly salary pay status
with an Employer to another pay status with the Company, or who is transferred
to a subsidiary, division or affiliate of the Company which is not an Employer
hereunder, and thereby becomes ineligible to continue participation in this
Plan, shall retain all Vested Credited Service and Credited Service under this
Plan, and will continue to receive Vested Credited Service, but not Credited
Service subject to the provisions of Subsection 4.5, for all subsequent Service
with the Company.


The first sentence of Section 4.10 of the Plan, Transfers to an Employer, shall
be amended to read as follows:


An employee who is transferred from monthly salaried pay status with a
subsidiary, division or affiliate of the Company which is not an Employer to an
Employer hereunder, on or before March 31, 2006, and thereby becomes an Employee
under this Plan, shall be credited with Vested Credited Service, but no Credited
Service, under this Plan at the rate of one year of Vested Credited Service for
each Plan Year during which the Employee has been credited with 1,000 or more
Hours of Service with the Company, subject to the provisions of Subsection 4.6
of the Plan and further subject to the period of severance rules of the Plan as
effective during the periods of the Employee's prior Service.


Section 4.10 of the Plan, Transfers to an Employer, shall be amended to add the
following sentence:


No Vested Credited Service or Credited Service under this Plan shall be credited
to an employee who is transferred from monthly salaried pay status with a
Subsidiary, division or affiliate of the Company which is not an Employer to an
Employer hereunder on or after April 1, 2006.


Section 11.3(c), Review of Denial of Claims in General, shall be amended to add
the following sentence:


No legal action may be commenced or maintained against the Plan more than ninety
(90) days after the Plan Administrator’s decision on review.


Section 11.3(d), Supplemental Procedures for Review of Denial of Claims for
Disability Pension Benefits, shall be amended to add the following sentence:
 
No legal action may be commenced or maintained against the Plan more than ninety
(90) days after the Plan Administrator’s decision on review.
 
2

--------------------------------------------------------------------------------

